835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Henry MEADOR, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 87-1654.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before KEITH, MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se petitioner appeals an order of the district court which denied his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  Petitioner now moves for leave to proceed in forma pauperis and for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration of the record, the panel concludes that the issues presented in the appeal are now moot.  Accordingly, the motions for appointment of counsel and for leave to proceed in forma pauperis are hereby denied and the appeal is dismissed.